                                           Case 3:20-cv-06075-RS Document 45 Filed 08/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PENSION PLAN FOR THE PENSION                         Case No. 20-cv-06075-RS
                                        TRUST FUND FOR OPERATING
                                   8    ENGINEERS, et al.,
                                                                                             STANDBY ORDER OF DISMISSAL
                                                       Plaintiffs,
                                   9
                                                v.
                                  10

                                  11    GABE MENDEZ, INC., et al.,
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has been informed that the above-entitled action has settled. Accordingly, the

                                  14   Court vacates all pretrial and trial dates. The parties are required to file a stipulation of dismissal

                                  15   by October 21, 2021. If a stipulation of dismissal is not filed by that date, the parties are ordered

                                  16   to appear on October 28, 2021, at 1:30 p.m. in Courtroom 3, 17th Floor of the San Francisco

                                  17   Courthouse and show cause why the case should not be dismissed. Failure to comply with this

                                  18   Order may result in dismissal of the case.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: August 2, 2021

                                  23
                                                                                          ______________________________________
                                  24
                                                                                          Richard Seeborg
                                  25                                                      Chief United States District Judge

                                  26

                                  27

                                  28
